Citation Nr: 1106584	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Oakland, 
California that denied service connection for asbestosis and for 
Waldenstrom's macroglobulinemia.  

In his May 2009 substantive appeal, the Veteran stated that he 
was only appealing the issue of service connection for 
asbestosis.  Accordingly, he has limited his appeal and the issue 
of service connection for Waldenstrom's macroglobulinemia, and 
that issue is not in appellate status and will not be addressed 
by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

The Veteran contends that he was exposed to asbestos in service.  
In his initial April 2007 claim, he said he was exposed to 
asbestos in the barracks and office areas in service.  In 
September 2007, he said he worked in the motor pool in service, 
and was near the area where others were performing brake work on 
brakes with asbestos linings.  He also reported exposure to 
asbestos after service as a pipe fitter for 30 years.

Service treatment records reflect that the Veteran was treated 
for pneumonia in service, and that chest X-ray studies were 
performed in January 1976.  A January 7, 1976 chest X-ray study 
showed left lower lobe infiltrate consistent with a virus 
infection, and a January 13, 1976 chest X-ray study showed a 
cluster of linear shadows in the lung base; the shadows were 
coarser than before, which might indicate a tendency to 
resolution of a virus infection.  Service treatment records are 
negative for a diagnosis of asbestosis.

Service personnel records reflect that the Veteran's primary 
military occupational specialty was that of a motor vehicle 
operator from 1972 to 1975 in Alabama, Thailand, and Maryland, 
and an administrative specialist in 1976.

Post-service private medical records reflect that the Veteran has 
been diagnosed with asbestosis and chronic obstructive pulmonary 
disease.  A March 2005 treatment note reflects that he complained 
of a cough and gave a history of asbestosis.  He said he was a 
smoker for 30 years.  The diagnosis was bronchitis/early 
pneumonia.  In December 2007, F.M.G., MD, indicated that he 
examined the Veteran in October 2007.  He noted that the Veteran 
reported that prior to service, he performed about 10 brake jobs, 
and his father was a pipe welder.  He helped his mother to shake 
out his father's dusty coveralls prior to washing them.  During 
service, he was a driver of high-ranking personnel, and took care 
of his own vehicle in the motor pool, adjacent to workers who 
were performing brake jobs.  From age 23 to 27 he was a plumber 
and pipefitter apprentice, with asbestos exposure.  From age 28 
to 50, he was a pipe welder and had asbestos exposure.  He 
reported smoking cigarettes for 26 years.  Dr. G. diagnosed 
asbestosis, COPD, and Waldenstrom's macroglobulinemia.  He did 
not specifically link asbestosis to service.

The Veteran now contends that he has asbestosis due to exposure 
to asbestos from brake linings when he performed maintenance on 
his vehicle during service.  The Board finds that the Veteran's 
reports of performing automobile maintenance in service are 
credible.  The Board finds that a VA examination should be 
performed to determine the etiology of any current lung 
disability, to include asbestosis.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the private and VA facilities where 
he was treated for a lung disability since 
service.  Obtain any of the Veteran's medical 
records that are not already on file and 
associate them with the claims file.  If any 
records are unavailable a notation to that 
effect should be made in the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any current 
lung disability, to include asbestosis.  The 
claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be performed.  

Based on the examination and review of the 
record, the examiner should address whether 
it is at least as likely as not that any 
currently diagnosed lung disability is 
related to service.  

A complete rationale for any opinion offered 
must be provided.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on appeal.  
If the claim remains denied, the AMC/RO 
should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


